Exhibit 10.3

ARCH CHEMICALS, INC.

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

(As amended and restated effective January 1, 2010

for awards granted after December 31, 2009)

Section 1. Purpose. The purposes of the Senior Management Incentive Compensation
Plan (the “Plan”) are (i) to compensate selected members of senior management of
Arch Chemicals, Inc. (the “Company”) on an individual basis for significant
contributions to the Company and its subsidiaries and (ii) to stimulate the
efforts of such members by giving them a direct financial interest in the
performance of the Company.

Section 2. Definitions. The following terms utilized in this Plan shall have the
following meanings:

“Committee” shall mean the Compensation Committee of the Board of Directors of
the Company or such other committee of such Board as such Board may from time to
time designate; provided only those members of the Compensation Committee (or
other Committee designated by such Board) who qualify as “Outside Directors” as
defined in Section 162(m) shall constitute members of the Committee for purposes
of the Plan.

“Participant” shall mean for a fiscal year, each salaried employee who is
designated as a Participant by the Committee prior to the commencement of such
fiscal year (or such later date, if any, as permitted by Section 162(m));
provided for 1999, the Committee shall designate the Participants prior to
April 1, 1999.

“Performance Measures” shall mean for a fiscal year any one or combination of
the following: “Cash Flow,” “Cumulative Earnings Per Share Growth,” “Debt (Net
Debt) to Capital,” “EBIT,” “EBIT Margins,” “EBITDA,” “EBITDA Margins,” “Earnings
Per Employee,” “Earnings Per Share,” “Free or Excess Cash Flow,” “Free or Excess
Cash Flow Per Share,” “Interest Coverage Ratio,” “Leverage Ratio,” “Net Income,”
“Net Profit Margin,” “Operating Cash Flow,” “Operating Income,” “Operating
Margins,” “Pre-Tax Profit,” “Pre-Tax Profit Margin,” “Profit Margin,” “Return on
Capital,” “Return on Net Assets,” “Return on Total Assets,” “Return on Equity,”
“Sales Growth,” “Sales Per Employee,” “Total Return to Shareholders,” “Working
Capital,” and “Working Capital as a Percent of Net Sales” as the Committee
defines them and determines from time to time with respect to such fiscal year;
provided such determination would not subject any Incentive Award to
Section 162(m). Performance Measures can also be used on a continuing operations
basis instead of a total Company basis as determined by the Committee.



--------------------------------------------------------------------------------

2

 

“Section 162(m)” shall mean Section 162(m) of the Internal Revenue Code of 1986,
and the regulations promulgated thereunder, all as amended from time to time.

Section 3. Term. The Plan shall be effective as of February 25, 1999 (the
“Effective Date”), and shall be applicable for 1999 and all future fiscal years
of the Company unless amended or terminated by the Company pursuant to Section 7
or as provided in Section 14. This amended and restated Plan shall be effective
January 1, 2010 for all awards granted for the fiscal year 2010 and thereafter.

Section 4. Incentive Award.

4.1 For each fiscal year of the Company, each Participant may be entitled to
receive an award payable in cash (“Incentive Award”) in an amount determined by
the Committee as provided in this Plan. Prior to the commencement of a fiscal
year (or such later date, if any, as permitted by Section 162(m)) (but in the
case of the 1999 fiscal year, prior to April 1, 1999), for the Incentive Awards
for such fiscal year, the Committee will designate or approve (i) the
individuals who will be Participants in the Plan, if any, (ii) the Performance
Measures and how they are to be defined, (iii) if there is more than one
Performance Measure, the weighting of the Performance Measures in determining
the Incentive Award, (iv) the performance goals and payout matrix or formula for
each Performance Measure and (v) the target Incentive Award for each
Participant. Following the end of a fiscal year, the Committee shall determine
the Incentive Award for each Participant by:

(i) comparing actual performance for each measure against the payout matrix
approved for such fiscal year,

(ii) multiplying the payout percentage from the payout matrix for each
Performance Measure by the appropriate weighting factor, and

(iii) summing the weighted payout percentages and multiplying their overall
payout percentage by the Participant’s target Incentive Award.

The Committee is authorized in its sole and plenary discretion to adjust or
modify the calculation of a Performance Measure and its goal to the extent
permitted under Section 162(m) of the Code (i) in the event of, or in
anticipation of, any unusual or extraordinary corporate item, transaction, event
or development affecting in whole or in part the Company or any of its
affiliates (to the extent applicable to such Performance Measure or goal) or
(ii) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting in whole or in part the Company or any of its affiliates (to
the extent applicable to such Performance Measure or goal), or the financial
statements of the Company or any of its affiliates (to the extent applicable to
such Performance Measure or goal), or of changes in applicable rules, rulings,
regulations or other requirements of any governmental body or securities
exchange, accounting principles, law or business condition.



--------------------------------------------------------------------------------

3

 

Notwithstanding anything contained in this Plan to the contrary, the Committee
in its sole discretion may reduce any Incentive Award to any Participant to any
amount, including zero, prior to the certification by resolution of the
Committee of the amount of such Incentive Award; however, the Committee may not
reduce an Incentive Award for a fiscal year after December 31 of such fiscal
year for a Participant who is employed by the Company on such date and such
Incentive Award shall vest in such Participant on such date.

The Committee shall, by resolution of the Committee, certify, prior to payment
of an Incentive Award, that the Incentive Award has been determined in
accordance with the provisions of this Plan.

Incentive Awards for a fiscal year shall be determined as soon as practicable
after such fiscal year and shall be paid no later than March 15 following such
fiscal year. The maximum Incentive Award paid a Participant under this Plan with
respect to a fiscal year may not exceed 200% of such Participant’s annual base
salary in effect on December 31 of the immediately preceding fiscal year.

4.2 A Participant whose employment terminates with cause or without the
Committee’s written consent during a fiscal year shall forfeit such
Participant’s Incentive Award for such fiscal year.

4.3 Incentive Awards shall be payable in a single, lump sum. However, the
Participant may defer payment if the participant so elects pursuant and subject
to the terms of Company’s Employee Deferral Plan (or its successor).

4.4 The Company shall withhold from any Incentive Award or payments made or to
be made under this Plan any amount of withholding taxes due in respect of an
Incentive Award, its deferral or payment.

4.5 Participation in this Plan does not exclude Participants from participation
in any other benefit or compensation plans or arrangements of the Company,
including other bonus or incentive plans.

Section 5. Administration and Interpretation. The Plan shall be administered by
the Committee, which shall have the sole authority to make rules and regulations
for the administration of the Plan. The interpretations and decisions of the
Committee with regard to the Plan shall be final and conclusive. The Committee
may request advice or assistance or employ such persons (including, without
limitation, legal counsel and accountants) as it deems necessary for the proper
administration of the Plan.

Section 6. Administrative Expenses. Any expense incurred in the administration
of the Plan shall be borne by the Company out of its general funds.

Section 7. Amendment or Termination. The Committee may from time to time amend
the Plan in any respect or terminate the Plan in whole or in part, provided that
no such action



--------------------------------------------------------------------------------

4

 

shall increase the amount of any Incentive Award for which performance goals
have been established but which has not yet been earned or paid; provided
further that such action will not cause an Incentive Award to become subject to
the deduction limitations contained in Section 162(m).

Section 8. No Assignment. The rights hereunder, including without limitation
rights to receive an Incentive Award, shall not be pledged, assigned,
transferred, encumbered or hypothecated by an employee of the Company, and
during the lifetime of any Participant any payment of an Incentive Award shall
be payable only to such Participant.

Section 9. The Company. For purposes of this Plan, the “Company” shall include
the successors and assigns of the Company, and this Plan shall be binding on any
corporation or other person with which the Company is merged or consolidated.

Section 10. No Right to Employment. The designation of an employee as a
Participant or grant of an Incentive Award shall not be construed as giving a
Participant the right to be retained in the employ of the Company or any
affiliate or subsidiary.

Section 11. Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Connecticut and applicable federal law.

Section 12. No Trust. Neither the Plan nor any Incentive Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Participant. To the extent any
Participant acquires a right to receive payments from the Company in respect to
any Incentive Award, such right shall be no greater than the right of any
unsecured general creditor of the Company.

Section 13. Section 162(m). It is the intention of the Company that all payments
made under the Plan be excluded from the deduction limitations contained in
Section 162(m). Therefore, if any Plan provision is found not to be in
compliance with the “performance-based” compensation exception contained in
Section 162(m), that provision shall be deemed amended so that the Plan does so
comply to the extent permitted by law and deemed advisable by the Committee, and
in all events the Plan shall be construed in favor of its meeting the
“performance-based” compensation exception contained in Section 162(m).

Section 14. Shareholder Approval. To the extent required by Section 162(m), this
Plan shall be submitted for approval to the shareholders of the Company at the
Company’s 2010 Annual Meeting of Shareholders and shall be resubmitted to such
shareholders periodically as required by Section 162(m). If the Plan is not
approved by such shareholders within the meaning of Section 162(m) as required,
this Plan shall immediately terminate and all Incentive Awards granted but
unpaid at the time of such non-approval shall also terminate.